Citation Nr: 0714484	
Decision Date: 05/16/07    Archive Date: 06/01/07

DOCKET NO.  03-37 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sarah E. Abraham, Associate Counsel






INTRODUCTION

The veteran retired from active military service in September 
1989.  He served more than 23 years, including in the 
Republic of Vietnam.  He died in August 2000.  The appellant 
is the veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which denied service connection for the 
cause of the veteran's death.

In an August 2005 statement, the appellant asserted that 
service connection was warranted for the veteran's diabetes 
mellitus and skin condition.  She contends that these 
conditions were caused by the veteran's in-service Agent 
Orange exposure.  During his lifetime, however, the veteran 
never filed a claim of service connection for either of these 
ailments, and thus the appellant, his surviving spouse, may 
not file an accrued claim of service connection for these 
diseases.  See Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 
1998). 

The appellant was scheduled for a Board hearing in January 
2007; however, she failed to appear for this hearing and 
provided no explanation for her absence.  Her hearing 
request, therefore, is deemed withdrawn. See 38 C.F.R. § 
20.704(d) (2006).  


FINDINGS OF FACT

1.  The veteran died in August 2000, and the certificate of 
death lists the cause of his death as metastatic esophageal 
cancer, with contributing factors of renal failure secondary 
to cisplatin with pericardial effusion and pericardicentesis.  
The record shows that none of these conditions were present 
in service or for many years thereafter, and have not been 
linked by competent evidence to service. 

2.  At the time of the veteran's death, service connection 
was in effect for residuals of a right ankle strain with 
degenerative joint disease, status post Elmslie procedure, at 
a 10 percent rating; residual of a left foot sprain with 
degenerative joint disease, at a zero percent rating; low 
back pain, at a zero percent rating; right shoulder 
arthralgia, at a zero percent rating; pseudofolliculitis 
barbae, at a zero percent rating; dermatophytosis on the 
neck, chest, back, and left foot, at a zero percent rating; 
and partial onychectomy of the right great tow, with residual 
swelling and fungal infection, at a zero percent rating.

3.  The cause of the veteran's death is not shown to be 
related to a service-connected disability or to an incident 
of service origin, including exposure to Agent Orange.  


CONCLUSION OF LAW

A service-connected disease or disability was neither the 
principal cause, nor a contributory cause, of the veteran's 
death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. §§ 3.303, 
3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which evidence the claimant 
is expected to provide.  Furthermore, in compliance with 38 
U.S.C.A. § 3.159(b), the notification should include the 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  

In this case, the RO provided the appellant 38 U.S.C.A. § 
5103(a) notice in a letter, dated in April 2005.  That 
correspondence specifically advised her of the information 
and evidence necessary to substantiate her claim; informed 
her of her and VA's respective responsibilities in obtaining 
evidence in support of her claim; and suggested that she 
submit any pertinent evidence in her possession.  

The Board notes that the U.S. Court of Appeals for Veterans 
Claims (Court) has recently added further requirements to 
what must be contained in the initial notice that is provided 
with regard to downstream elements of a claim for service 
connection.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  However, as service connection is not warranted in 
this case, the Board finds that any failure to provide the 
appellant with additional notice regarding the disability 
rating or effective date elements of the claim on appeal has 
not resulted in any prejudice.

For the above reasons, the Board finds that the April 2005 
letter substantially complied with VA's notice requirements.  

The file includes service medical records, VA medical 
records, dating from February 1990 to August 2000, and 
private medical records.  The Board is unaware of any 
outstanding medical records; as such, the Board finds that 
VA's duty to assist in obtaining VA and private medical 
records has been fulfilled.  

The Board notes that VA has not solicited a medical opinion 
with respect to the cause of the veteran's death.  Under 
38 U.S.C.A. § 5103A(d)(2), VA must provide a medical 
examination and/or obtain a medical opinion when there is:  
(1) competent evidence that the veteran has a current 
disability (or persistent or recurrent symptoms of a 
disability); (2) evidence establishing that the veteran 
suffered an event, injury or disease in service or has a 
disease or symptoms of a disease within a specified 
presumptive period; (3) an indication the current disability 
or symptoms may be associated with service; and (4) there is 
not sufficient medical evidence to make a decision.  See 
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003); McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

The Board acknowledges post-service medical records that 
indicate the veteran was diagnosed with metastatic esophageal 
cancer and chemotherapy-related renal failure, and received 
treatment for these conditions.  A careful review of the 
service and post-service medical records, however, is 
negative for diagnoses of metastatic esophageal cancer or 
chemotherapy-related renal failure until July 2000, more than 
10 years subsequent to the veteran's discharge from active 
duty.  

As a lay person, the appellant is not competent to report 
that the veteran had metastatic esophageal cancer or 
chemotherapy-related kidney failure during service or shortly 
after his discharge because these conditions are not capable 
of lay observation.  See Washington v. Nicholson, 19 Vet. 
App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 467-69 
(1994).  Instead, such diagnoses or opinions as to the 
etiology or onset of these conditions require medical 
expertise.  38 C.F.R. § 3.159(a)(1) (2006) (Competent medical 
evidence means evidence provided by a person who is qualified 
through education, training or experience to offer medical 
diagnoses, statements or opinions); see Duenas v. Principi, 
18 Vet. App. 512, 520 (2004); see also Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  Thus, there is no competent 
evidence indicating that the veteran suffered an event, 
injury or disease in service or within a specified 
presumptive period, that caused his death.  As such, there is 
no reasonable possibility that a VA medical opinion would 
result in findings favorable to the appellant, and therefore 
VA is not required to a medical opinion as to the cause of 
the veteran's death.  

Based on the procedural history of this case, the Board 
concludes that VA has complied with the duties to notify and 
assist obligations set forth in 38 U.S.C.A. §§ 5103(a) and 
5103A.  Overall, the facts relevant to this appeal have been 
properly developed and there is no further action to be 
undertaken to comply with the provisions of 38 U.S.C.A. §§ 
5103, 5103A, or 38 C.F.R. § 3.159.

Background & Analysis

Service connection may be established for the cause of a 
veteran's death when a service-connected disability "was 
either the principal or a contributory cause of death."  38 
C.F.R. § 3.312(a); see 38 U.S.C.A. § 1310.  A service-
connected disability is the principal cause of death when 
that disability, "singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto." 38 C.F.R. § 3.312(b).  A 
contributory cause of death must be causally connected to the 
death and must have "contributed substantially or materially" 
to death, "combined to cause death," or "aided or lent 
assistance to the production of death." 38 C.F.R. § 
3.312(c)(1).  See Harvey v. Brown, 6 Vet. App. 390, 393 
(1994).

Therefore, service connection for the cause of a veteran's 
death may be demonstrated by showing that the veteran's death 
was caused by a disability for which service connection had 
been established at the time of death, or for which service 
connection should have been established.  Service connection 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence or, in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999). The determination as to whether these 
Hickson requirements are met is based on an analysis of all 
the evidence of record and the evaluation of its credibility 
and probative value. See Baldwin v. West, 13 Vet. App. 1; 38 
C.F.R. § 3.303(a).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied: chloracne or other acneform diseases consistent 
with chloracne, Type 2 diabetes (also known as Type II 
diabetes mellitus or adult-onset diabetes), Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea) and soft-tissue sarcomas (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).  For purposes of this 
section, the term "acute and subacute peripheral neuropathy" 
means transient peripheral neuropathy that appears within 
weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset.  38 C.F.R. § 
3.309(e), and Note 2.

For the purposes of § 3.307, the term herbicide agent means a 
chemical in an herbicide used in support of the United States 
and allied military operations in the Republic of Vietnam 
during the period beginning on January 9, 1962 and ending on 
May 7, 1975.  A veteran who served in the Republic of Vietnam 
during the period set out above shall be presumed to have 
been exposed to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service. 38 C.F.R. § 
3.307(a)(6)(i) and (iii).

The appellant contends that the veteran was exposed to Agent 
Orange during his service, and that his death was a direct 
result of this exposure.  

The veteran served in the Republic of Vietnam during the 
Vietnam War Era, and the Board acknowledges that he is 
presumed to have been exposed to Agent Orange during his 
period of active duty.  The veteran's death certificate shows 
he died on August [redacted], 2000.  The immediate cause of death is 
listed as metastatic esophageal cancer.  The contributing 
factors identified are renal failure secondary to cisplatin 
(chemotherapy) with pericardial effusion and 
pericardicentesis. 

The medical evidence in the file consists of the veteran's 
service medical records and post-service VA and private 
treatment records.  The veteran's service medical records are 
negative for any complaints of, treatment for, or diagnosis 
of any form of cancer or the above listed contributing 
factors.  While post service medical records do reflect 
treatment of metastatic esophageal cancer and chemotherapy-
related renal failure with pericardial effusion and 
pericardicentesis, they do not provide any link to service.  
In fact, there is no competent medical evidence relating the 
development of metastatic esophageal cancer, or the above 
named contributing factors, to Agent Orange exposure or to 
service.  In regard to the veteran's renal failure, the VA 
recognizes that the veteran was diagnosed with diabetes 
mellitus, type II.  However, VA medical records from the 
dated in July 2000 and on August [redacted], 2000, the date of the 
veteran's death, state that his renal failure was due to 
chemotherapy.  

Because the preponderance of the evidence is against the 
claim, the Board must deny service connection for cause of 
the veteran's death.  In doing so, the Board does not 
question the sincerity of the appellant's conviction that the 
veteran suffered from various ailments, including diabetes 
mellitus, type II, that were related to his in-service 
exposure to Agent Orange; however, as a lay person, she is 
not competent to establish a medical etiology between these 
conditions and the veteran's cause of death merely by her own 
assertions; such matters require medical expertise.  
38 C.F.R. § 3.159(a)(1) (Competent medical evidence means 
evidence provided by a person who is qualified through 
education, training or experience to offer medical diagnoses, 
statements or opinions); see Duenas v. Principi, 18 Vet. 
App. 512, 520 (2004); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  Since the appellant is not 
professionally qualified to offer or suggest a possible 
medical etiology of the veteran's metastatic esophageal 
cancer and chemotherapy related renal failure with 
pericardial effusion and pericardicentesis, and because there 
exists no medical evidence providing such a nexus between the 
veteran's conditions and his active duty service, including 
exposure to Agent Orange, there is no basis upon which to 
establish service connection for cause of the veteran's 
death.


ORDER

Service connection for the cause of the veteran's death is 
denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


